Mr. Justice Shirley delivered the opinion of the court. The abstract of the record contains what purports to be an assignment of errors but no errors are assigned on the record. By rule 15 of this court the plaintiff in error shall in all cases assign errors at the time of filing his record and on failing to do so the case may be dismissed. “An assignment of errors in this court performs the same office as a declaration in a court of original jurisdiction. The omission cannot be cured by attaching an assignment of errors to the abstract of the record.” Wilcox v. Moore, 44 Ill. App. 293, and cases cited. By reason of the omission the writ of error will be dismissed. Writ dismissed.